DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,292,343 to Weiler in view of 2011/0111700 to Hackett.   The Hackett reference shows the basis for all aspects of claim 1 as outlined in the USC § 102 rejection below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7, 8, 12, 13, 15, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Publication 2011/0111700 to Hackett.

Referring to claims 1 and 12, Hackett shows a system for use in controlling irrigation, the system comprising: an irrigation controller configured to be positioned locally at a site where irrigation is to be controlled (paragraph 0241), wherein the irrigation controller is configured to couple with one or more valves at the site and the irrigation controller is configured to control activation and deactivation of the one or more valves in accordance with an irrigation schedule stored in the irrigation controller to implement irrigation at the site (paragraph 0247); a wireless adapter directly communicationally coupled through a direct wired connection with the irrigation controller (VPDMT modules, paragraph 0073, figures 1-3); and a network adapter wirelessly coupled over a point-to-point wireless communication path with the wireless adapter (Figure 3, VPDMT main controller), wherein the network adapter is configured to further couple through a direct wired connection with a local router configured to provide communication over a distributed network to a remote server (paragraph 0093); wherein the wireless adapter is configured to poll the irrigation controller to acquire and locally store at the wireless adapter status information from the irrigation controller, and to receive a request communicated from the server, through the network adapter and over the distributed network, requesting the status information (Paragraph 0103: “[0103] The central controller 200 may comprise a processor for processing communication signals, for example. When the control system is in operation, the VPDMT modules 100 transmit signals to the central controller 200 either constantly or in a predetermined manner, for example regularly, intermittently, upon request or in another way.”); and wherein the wireless adapter is configured to communicate, over the point-to-point wireless channel, the status information to be forwarded by the network adapter and over the distributed network to the server (Paragraphs 0102-0103).
Referring to claim 2, Hackett shows wherein the wireless adapter is further configured to receive a request from the server for the status information; and the wireless adapter is configured to initiate the communication of the status information to the server in response to the poll request from the server (paragraph 0103 – “upon request”).
Referring to claim 3, Hackett shows wherein the wireless adapter is configured to receive, from over the point-to-point wireless communication path and over the distributed network, the irrigation schedule that is defined by a user through a first user device of the plurality of user devices in communication, over the distributed network, with the server; and the wireless adapter is configured to forward the irrigation schedule to the irrigation controller to be implemented by the irrigation controller (paragraph 0247 – “The irrigation management nodes thus utilise two-way RF communication to determine various parameters, including for example battery levels, moisture levels, activation time and operational status, to provide dynamic monitoring and regulation of the irrigation system, thus allowing real-time irrigation scheduling.”).
Referring to claim 4, Hackett shows a sensor at the site and in wireless communication with the wireless adapter, wherein the wireless adapter is configured to wirelessly receive sensor data from the sensor and the wireless adapter is configured to adjust the irrigation schedule in response to the received sensor data (Paragraphs 0161-0162 show sensors, paragraph 0171-0173 show how sensor data is moved on the network to be received at the VPDMT controllers, while paragraph 0173 shows a “self-diagnostic” mode which can modify the watering schedule on the individual controller).
Referring to claim 7, Hackett shows wherein the server is configured to communicate, over the distributed network to the user device, a user interface to be displayed on the user device and configured to allow the user to program an irrigation schedule, identify at least a portion of a programmed irrigation schedule, and display a natural language description of at least the portion of the programmed irrigation schedule (Figure 1, Central Control computer 200, windows based, adjustable programming, etc).
Referring to claim 8, Hackett shows wherein a user device located remote from the site is communicationally coupled, over the distributed network, with the server, and wherein the user device displays a user interface allowing the user to program an irrigation schedule and display a natural language description of a summary of prior entered irrigation scheduling information and currently entered irrigation scheduling information (Figure 1, PDA 450 for instance, paragraph 0092 for additional examples).
Referring to claim 13, Hackett shows polling the irrigation controller, from the wireless adapter and in response to the wireless adapter receiving the request from the server, requesting current status information; receiving current status information from the irrigation controller; and communicating, from the wireless adapter over the point-to-point wireless communication channel between the wireless adapter and the network adapter, the current status information in addition to the status information locally stored at the wireless adapter (paragraph 0109 describes the data flow in the system which can be done on demand, upon request, or on a scheduled basis).
Referring to claims 15 and 16, Hackett shows receiving, at the network adapter, the request for the status information communicated from the server over the distributed network; and wirelessly transmitting the request for the status information from the network adapter to the wireless adapter over the point-to-point wireless communication channel and wirelessly receiving from over the point-to-point wireless communication channel the status information from the network adapter; and forwarding, from the network adapter, the status information, received from the wireless adapter, to be communicated over the distributed network to be received at the server (Figure 1, paragraph 0109 as shown above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 9, 10, 14, 17, and 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2011/0111700 to Hackett as shown above in view of U.S. Patent Publication 2009/0281672 to Pourzia.
Referring to claims 5 and 14, Hackett shows wherein the server is located remote from the site and is accessible by multiple users from a plurality of user devices with different irrigation systems at different irrigation sites, wherein the server couples with the distributed network and is configured to communicate over the distributed network with the wireless adapter through the network adapter and to selectively communicate over the distributed network with the plurality of user devices operated by users to provide at least some of the status information to the user devices (Paragraph 0095 shows users accessing the central controller via different types of devices.   Paragraph 0266 shows that one irrigation central controller can control multiple sites – in this case golf courses).
	Hackett does not clearly show that multiple users accessing different user accounts associated with different irrigation systems may access the central controller.   The concept of user accounts for access to control of a specific schedule, device, or geographical area is well known.
	Pourzia shows an irrigation system with a central controller where user accounts are used to give access to certain areas of the irrigation system and control the irrigation systems (Figure 14).  It would have been obvious to one of ordinary skill before the invention was made to use user accounts for controlling access to multiple irrigation controllers as shown in Pourzia within the system of Hackett because this security measure prevents unauthorized access as well as gives access to authorized third parties to things such as schedules (paragraph 0043 of Pourzia).
	With regard to claims 9, 10, 17, and 18, Hackett does not specifically show wherein the server is configured to receive weather forecast data predicting pending weather conditions, to determine whether irrigation is to be interrupted at the irrigation controller as a function of the weather forecast data, and to communicate an interrupt command to the wireless adapter in response to determining that irrigation is to be interrupted at the irrigation controller and where the wireless adapter is configured to receive, from the server and communicated over the point-to-point wireless communication channel from the network adapter, an interrupt command in response to weather forecast data predicting pending weather conditions received at the server, and to communicate the interrupt command to the irrigation controller configured to cause the irrigation controller to interrupt irrigation.
	Pourzia shows using a weather service server to determine forecast weather information and adjust (interrupt) a watering schedule based on forecast weather information (paragraph 0047 – “For example, the user computer 18 can instruct the irrigation controller 12 to cease or reduce irrigation in response to a prediction of rain.”)
	It further would have been obvious to one of ordinary skill to use the weather prediction concepts shown in Pourzia in order to interrupt the scheduled watering of Hackett in order to save water and reduce costs. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2011/0111700 to Hackett as shown above in view of U.S. Patent Publication 2009/0281672 to Pourzia as shown above and further in view of U.S. Patent Publication 2005/0223379 to Rehg et al.
With regard to claim 6, Hackett and Pourzia show changes to irrigation schedules but do not specifically show calculating a predicted change in a cost of irrigation according to the change to the irrigation schedule, and communicate, over the distributed network, the predicted change in cost to the user.
Rehg shows a scheduling system which predicts the costs of a variety of schedules choose an optimal schedule (Figures 4, 8, 11, paragraphs 0082-0092).  It would have been obvious to one of ordinary skill in the art at the time of invention to estimate the cost of changes as shown in Rehg and present those costs to the user of Hacket/Pourzia so that they are able to choose the most appropriate schedule to accomplish the user’s goals.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to the filing of a terminal disclaimer to remove the double patenting rejection given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117